                  Case 3:21-cv-05286 Document 1 Filed 04/21/21 Page 1 of 4




1

2

3

4

5                           UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
6
     JOANNA LANG, individually and as
7    personal representative of the Estate Dick
     Lang, wife and husband and the marital          No. 3:21-cv-05286
8
     community; and Joanna Lang, as guardian and     NOTICE OF REMOVAL
9    parent of the minor children R.L. and C.L.,
                                                     [Clerk’s Action Required]
10                   Plaintiffs,
11          vs.
12
     CHERYL STRANGE, individually and as
13   Secretary of the Washington State Department
     of Social and Health Services (DSHS),
14
     DAVID STILLMAN, individually and as
15   Assistant Secretary of the Economic Services
16   Administration (ESA) at DSHS,

17   DANA PHELPS, individually and as
     Assistant Secretary of the Services and
18   Enterprise Support Administration (SESA) at
     DSHS,
19

20   TERRY REDMON, individually and as
     Interim Director of Vocational Rehabilitation
21   at DSHS,

22   JANE AND JOHN DOES 1 THROUGH 10,
     individually and as employees at DSHS,
23

24   CLARK COUNTY, Washington,

25

     NOTICE OF REMOVAL - 1                                           CITY ATTORNEY’S OFFICE
                                                                             PO BOX 1995
     (W.D. Wash. Cause No. 3:21-cv-05286)                              VANCOUVER, WA 98668
                                                               Tel: (360) 487-8500 * Fax: (360) 487-8501
                     Case 3:21-cv-05286 Document 1 Filed 04/21/21 Page 2 of 4




1     CITY OF VANCOUVER, Washington, a
      Municipality,
2

3     COWLITZ COUNTY, Washington,

4     CITY OF KELSO, Washington, a
      Municipality,
5
      DAN HSIEH, individually and as Assistant
6
      Attorney General of Washington State,
7
      EIMIKO MURLIN and JEFF IAN MURLIN,
8     individually and as a marital community, as
      foster parents of C.L.,
9
      and
10

11    STEVE VALLEMBOIS and JIMMY
      HOWARD, individually, as foster parents of
12    R.L.,
13                      Defendants.
14
               TO:     THE CLERK OF THE COURT
15                     UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
16

17             Defendant CITY OF VANCOUVER, by its undersigned attorney, states:

18             1.      The above captioned action against Defendants commenced on March 12, 2021,

19   and is pending in the Superior Court of the State of Washington for Clark County, under Cause

20   No. 21-2-00330-06. Defendant City of Vancouver obtained a copy of the summons and

21   complaint on March 22, 2021, when a process server provided it to a legal assistant for the

22   Vancouver City Attorney’s Office. Copies of the Summons and Complaint are attached to this

23   filing.

24

25

      NOTICE OF REMOVAL - 2                                               CITY ATTORNEY’S OFFICE
                                                                                  PO BOX 1995
      (W.D. Wash. Cause No. 3:21-cv-05286)                                  VANCOUVER, WA 98668
                                                                    Tel: (360) 487-8500 * Fax: (360) 487-8501
                 Case 3:21-cv-05286 Document 1 Filed 04/21/21 Page 3 of 4




1
            2.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed within thirty (30)
2
     days after Defendant City of Vancouver received a copy of the summons and complaint through
3
     service or otherwise.
4
            3.      Plaintiff, through the allegations in her complaint, alleges, inter alia, violations of
5
     her federal constitutional rights, 42 U.S.C. § 2000d, and 18 U.S.C. §§ 1961-1968. Plaintiff further
6
     alleges that Defendant City of Vancouver is liable under 42 U.S.C. § 1983. See Compl. ¶¶ 6, 58-
7
     64.
8
            4.      This Court has jurisdiction over the subject matter of this action pursuant to 28
9
     U.S.C. §§ 1331, 1343, and 1367(a).
10
            5.      The above-captioned action may be removed to this Court pursuant to 28 U.S.C.
11
     § 1441(b). This Court is a district court of the United States for the district and division
12
     embracing the place where the state court action is pending, and is therefore the appropriate Court
13
     for removal pursuant to 28 U.S.C. § 1441.
14
            DATED on April 21, 2021.
15
                                                    CITY ATTORNEY’S OFFICE
16                                                    VANCOUVER, WASHINGTON
17                                                  By:           /s/ Daniel G. Lloyd
                                                          Daniel G. Lloyd, WSBA No. 34221
18                                                        Assistant City Attorney
                                                          Attorney for Defendant City of Vancouver
19                                                        PO Box 1995
                                                          Vancouver, WA 98668-1995
20                                                        Tel: 360.487.8500; Fax: 360.487.8501
                                                          dan.lloyd@cityofvancouver.us
21

22

23

24

25

      NOTICE OF REMOVAL - 3                                                    CITY ATTORNEY’S OFFICE
                                                                                       PO BOX 1995
      (W.D. Wash. Cause No. 3:21-cv-05286)                                       VANCOUVER, WA 98668
                                                                         Tel: (360) 487-8500 * Fax: (360) 487-8501
                 Case 3:21-cv-05286 Document 1 Filed 04/21/21 Page 4 of 4




1                                     CERTIFICATE OF SERVICE
2             I hereby certify that on the date provided below, I served via U.S. mail, first class, postage
     prepaid, a copy of the foregoing document and all referenced exhibits on counsel of record for
3    all parties as listed below:
4     Mr. Kevin L. Johnson
      1405 Harrison Ave. NW, Ste. 204
5     Olympia, WA 98502
      Tel: 360-753-3066; Fax: 360-705-9377
6     Email: kevinjohnson@gmail.com
7     Mr. Patrick McMahon
      Carlson & McMahon, PLLC
8     715 Washington St.
      PO Box 2965
9     Wenatchee, WA 98807
      Email: patm@carlson-mcmahon.org
10
      Mr. Andrew Biggs
11    Assistant Attorney General
      800 Fifth Avenue, Ste. 2000
12    Seattle, WA 98104-3188
      Email: Andrew.Biggs@atg.wa.gov
13
             DATED on April 21, 2021.
14
                                                     CITY ATTORNEY’S OFFICE
15                                                     VANCOUVER, WASHINGTON
16                                                   By:           /s/ Daniel G. Lloyd
                                                           Daniel G. Lloyd, WSBA No. 34221
17                                                         Assistant City Attorney
                                                           Attorney for Defendant City of Vancouver
18                                                         PO Box 1995
                                                           Vancouver, WA 98668-1995
19                                                         Tel: 360.487.8500; Fax: 360.487.8501
                                                           dan.lloyd@cityofvancouver.us
20

21

22

23

24

25

      NOTICE OF REMOVAL - 4                                                     CITY ATTORNEY’S OFFICE
                                                                                        PO BOX 1995
      (W.D. Wash. Cause No. 3:21-cv-05286)                                        VANCOUVER, WA 98668
                                                                          Tel: (360) 487-8500 * Fax: (360) 487-8501
